DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on February 2, 2022.
Claims 1, 3, 4, 9, and 18-20 are amended. Claims 1-30 remain pending and examined on their merit herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 22-30 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed November 2, 2021, as applied to claims 1-30. Applicant’s arguments filed on February 2, 2022 have been fully considered but they are not persuasive.
Claims 1, 9 and 18 are rejected as being indefinite for the recitation of “an ethylene responsive factor (ERF) gene in a Nic1b locus” in lines 1-2. 

[049] As used herein, a “Nic1b locus” refers to any chromosomal position or location
within or closely linked to the Nic1b Region. “Nic1b Region” refers to a chromosomal segment
of about 1.5 million bps long, corresponding to SEQ ID No. 2 from a TN90 genome, and having
allele(s) associated with a low-alkaloid trait. A “nic1b mutation” refers to a mutation in a Nic1b
locus.
 Although the term “Nic1b region”, according to the Specification cited above, is relatively clearly defined as the chromosomal fragment having the nucleotide sequence of SEQ ID NO: 2, the above cited definition of “Nic1b locus” is, however, not clear regarding its boundary and scope. The Specification cited any chromosomal position or location within or “closely linked to” the Nic1b Region. However, it is not clear how “closely” a position or location must be with the Nic1b Region/SEQ ID NO: 2 to be qualified as part of the  “Nic1b locus” or excluded from  “Nic1b locus”. The term “closely linked to” is a relative term which renders the scope of “Nic1b locus” indefinite. This relative term “closely linked to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Moreover, as stated by Applicant and confirmed by genome sequence searches, SEQ ID NO: 2 is present in the genotype “TN90” of Nicotiana tabacum. Other Nicotiana tabacum cultivars, strains, or variants may or may not have the complete SEQ ID NO: 2. For example, N. tabacum “K326” only has part of SEQ ID NO: 2 (which is 1827 kb in length). It should be noted the claim recites any tobacco plant, which encompasses not only N. tabacum, but also other Nicotiana species that may have even more diverse genomic structure. Within this broad scope, it is unclear how the “Nic1b locus” should be defined since there is no reliable reference to the “Nic1b Region”/SEQ ID NO: 2.
Nicotiana species, or N. tabacum varieties, possess an intact SEQ ID NO: 2, it is unclear what or any ERF genes in those “tobacco plants” are encompassed in the claim.
Thus, as discussed above, the claims, read in light of the specification, do not reasonably apprise those skilled in the art the scope of the invention.
The dependent claims 2-8, 10-19 and 22-30 are included in this rejection for their failure to correct the deficiency above of the base claims. It should be noted that Claims 3 and 4 are also rejected as being indefinite for the recitation of “ERF gene” or “ERF189, ERF115, ERF221, ERF104, ERF179, ERF17, and ERF168” since these names are arbitrary and subject to change or the different nomenclatures adopted by different persons in the art. 
Similarly, claims 3 and 19 are rejected as being indefinite for their recitation of “an ethylene responsive factor (ERF) gene of a Nic2 locus” because the Specification has not clearly defined the content and/or boundary of the locus and therefore the scope of the ERF genes encompassed as “an ERF gene of Nic2 locus”.
Response to Applicant’s Remarks:
Regarding the “ERF gene in Nic1b locus”, Applicant argued that the Nic1b locus is clearly defined, citing paragraph [049]. This argument has been fully considered but 
Regarding the “ERF gene in Nic1b locus”, Applicant argued that the content and boundary of Nic2 locus were well established in the art at the time of effective filing of the application. Applicant asserted that:
The Specification recites references describing the content of Nic2 locus, including, e.g., "Molecular characterization of Nic2 locus has been reported.The nic2 mutation was shown to contain a deletion of a cluster of transcription factor genes from the ethylene responsive factor (ERF) family ... (Shoji et al., Plant Cell, (10):3390-409 (2010))" Specification at paragraph [005], and "Nic2_ERF (or the plural form, Nic2_ERFs) refers to any one of ERF genes or loci at or near a Nic2 locus, and includes, for example, ERF221, ERF 115, ERF168, ERF17, ERF179, ERF189. See Table 12; Table 12 of the Specification further discloses the boundary of Nic2 locus by stating that "genomic coordinates of each ERF gene are shown as Start and Stop on Chromosome 19." Id. Turning to the cited Kajikawa et al., the reference states that "[t]he genetic locus NIC2 controlling nicotine content in tobacco was finally elucidated; complete sequence of the tobacco genome allowed us to figure out the structure of ERF gene clusters at the NIC2 locus that originated from N. tomentosiformis and its counterpart from N. sylvestris (Fig. 5, A and B)." Kajikawa et al. at page 1007, right column, last paragraph.
(Remarks, pp. 2-3).
The argument has been fully considered but not deemed persuasive.
It should be noted that the header of Table 12 in the Specification states “Selected ERF genes at or near Nic2 region”. It is by no means a definition of the “Nic2 locus”, as to where the “Nic2 locus” begins and where it ends. Furthermore, this table does not serve to define which ERFs are supposed to be included or excluded from the  “Nic2 near the  “Nic2 locus” since it is unclear how “near” is defined. Finally, it should be noted that if Applicant intends to limit the claim to the ERFs listed in Table 12 then it is better to state this limitation in the claims without relying on the elusive and unclear “Nic2 locus”. By the same token, it would obviate the rejections of claims 1, 9 and 18 to clearly list those ERFs instead of relying on the elusive and unclear “Nic1b locus” since the boundary of said locus is not clearly defined especially in other Nicotiana species, or N. tabacum varieties other than TN90.
At least for these reasons, the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21-30 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed November 2, 2021, as applied to claims 1-30. Applicant’s arguments filed on February 2, 2022 have been fully considered but they are not persuasive.
The claims are broadly drawn to a tobacco plant, or part thereof, comprising a mutation in any ERF gene in a “Nic1b locus”  (or further comprise a mutation any ERF gene in a Nic2 locus), and said mutation is required to give rise to the tobacco plant producing leaves of certain quality standard (USDA grade index and/or nicotine content).
As discussed above, the “Nic1b locus” is not clearly defined in its boundary, especially in view of the broad scope of “tobacco” plant which includes any N. tabacum varieties, cultivars, hybrids, and many other Nicotiana species, or at least broad to encompass any sequences as set forth in SEQ ID Nos. 3, 13, 14, 17, 18, 19, 38, 48, 49, 52, 53, 54, 153, 154, 158, 159, and 202 to 205, and undetermined number of other ERFs genes that could be indefinitely classified as “closely linked” to SEQ ID NO: 2. Thus the claims are so broad to encompass any tobacco plant comprising any mutation within or near any of the above.
In contrast, the Specification has described “annotated genes in the Nic1b region” which includes genes encoding ethylene response transcription factor like proteins (“ERF”) and genes encoding aminotransferases, permeases, and RNA biding proteins, etc (Table 2). As it shows, the ERF genes in the Nic1b region is scatter in a genomic region the size of ~1,790 kbp. The Specification has described transgenic tobacco plants 
It should be noted that the Specification has not described any specific mutation in any of the ERF genes, or in the broadly recited “Nic1b locus”, or wherein the tobacco plant carrying the mutation having the requisite leaf quality.
Based on the disclosure, it appears that the claimed mutation could be not only in any “ERF” sequences spanning the chromosomal region of ~ 1,790 kbp. This chromosomal region encompasses a myriad of genes, motifs, loci, alleles, and other genetic determinants. The Specification does not provide sufficient guidance for the number, identity, and physicochemical characteristics of the broadly claimed genera of mutation (that encompass the ERF genes as well as  other genetic determinants) that are present in the broadly claimed “Nic1b locus”, and which are causally related to tobacco leaf properties (leaf quality and/or nicotine content). The Specification fails to describe their structural or functional features, e.g., how exactly the myriad of possible and undescribed mutations are causally related to the recited leaf properties in tobacco plants. Even, with regard to any of the ERF genes per se, the Specification has not described their structural or functional features, e.g., how exactly the myriad of possible and undescribed mutations are causally related to the recited leaf properties in tobacco plants.
The Specification has not described a representative number of species of the broadly claimed genus of unspecified mutations, with regard to producing a tobacco plant with the required leaf quality and/or nicotine reduction. The Specification fails to describe a representative number of mutations in the recited “Nic1b locus”, and which 
Relating to structure vs. function, the Specification does not disclose a conserved structure responsible with respect to the mutations (and alleles) as to accomplish the instantly claimed function of the required leaf quality and/or nicotine reduction in the tobacco plants. The claim is drawn to any unspecified mutations of any type, as long as the mutation is located within the “Nic1b locus” which encompasses not only the coding sequences of the ERF genes but also other undescribed genetic components. 
Accordingly, the claim is drawn to an extremely large genus encompassing any possible yet unspecified mutations associated with the claimed phenotype of the required leaf quality and/or nicotine reduction in the tobacco plants, while Applicants have not reduced to practice any of the mutations. Given the lack of description of the myriad of unspecified alleles of unspecified mutations that are determinants of leaf quality and/or nicotine reduction in the tobacco plants, it remains unclear what features of the mutations are capable of producing the claimed products. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/ sites/default/files/web/menu/written.pdf.
Response to Applicant’s Remarks:
Applicant reiterated that the element of "Nic1b locus" recited in the amend claims, is clearly defined in the Specification. Applicant further argued that the element 
This argument has been fully considered but not deemed persuasive. As discussed previously regarding the indefiniteness, the element of "Nic1b locus" has not been clearly defined. Therefore, it is unclear which ERFs are included or excluded from the claim scope. Consequently, while it might well be Applicant’s intention to limit the ERFs to SEQ ID Nos. 3, 13, 14, 17, 18, 19, 38, 48, 49, 52, 53, 54, 153, 154, 158, 159, and 202 to 205, the claims are not phrased as such. Instead, as pointed out previously, the claims rely on a “locus” which has not been clearly defined physically, boundary of which are subject to shift depending on the marker density and genetic mapping methods, etc; and which cannot be ascertain in other N. tabacum varieties, cultivars, or hybrids than TN90, or other Nicotiana species. Thus, there is an inadequate description regarding the “ERFs in a Nic1b locus”.
Applicant further argued that the Specification describes reasonable structure-function correlation. This argument has been fully considered but not deemed persuasive. It should be simply noted, that while the Specification has provided evidence from the functions of ERFs in SEQ ID Nos. 3, 13, 14, 17, 18, 19, 38, 48, 49, 52, 53, 54, 153, 154, 158, 159, and 202 to 205, it does not serve to provide a general structure-function relationship with regard to ERFs’ role in nicotine biosynthesis or accumulation. This is because while tobacco genome possesses ERF genes encoding proteins highly similar to those listed above in other genomic locations—especially in chromosomes other than 
At least for these reasons, the rejections are maintained. In order to obviate this rejection, it is suggested to limit the ERFs to those included in SEQ ID NO: 2 or to the limitation of claim 20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ADAMS et al.(US 20160374387 A1, Pub. Date: Dec. 29, 2016).
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed November 2, 2021, as applied to claims 
Claim 1 is drawn to a tobacco plant, or part thereof, comprising a mutation in an ERF gene in a Nic1b locus, wherein said tobacco plant is capable of producing a leaf, when cured, having a USDA grade index value of 50 or more.
Claims 2-8 and 10-17 are drawn to tobacco plant, or part thereof, of claim 1, wherein said tobacco plant is a Nicotiana tabacum plant; or further comprises a mutation in an ERF gene of a Nic2 locus or in one, two, or more genes selected from ERF189, ERF115, ERF221, ERF104, ERF179, ERF17, and ERF168; or wherein said tobacco plant is capable of producing a cured leaf having a USDA grade index value of 70 or more; or comparable to that of a control plant; or nicotine at a level below 40% of the nicotine level of a control plant, or a nicotine level less than 2.0%10; or a population of the tobacco plants or cured tobacco material made from flue curing, air curing, fire curing, or sun curing; a tobacco blend or product.
Claim 9 is drawn to a non-transgenic mutation in an ERF gene in a Nic1b locus, wherein said non-transgenic mutation reduces the nicotine level of said tobacco plant to below 60% of the nicotine level of a control plant when grown in similar growth conditions, wherein said tobacco plant is capable of producing a leaf, when cured, having a USDA grade index value comparable to the USDA grade index value of said control plant, and wherein said control plant shares an essentially identical genetic background with said tobacco plant except said non-transgenic mutation, wherein said tobacco plant is a Nicotiana tabacum plant.

Claims 19-24 are drawn to the tobacco plant, or part thereof, of claim 18, wherein said tobacco plant further comprises a mutation in an ERF gene of a Nic2 locus; or wherein said mutation is located within a sequence having at least 80%, to a sequence selected from the group consisting of SEQ ID NOs: 3, 13, 14, 17, 18, 19, 38, 48, 49, 52, 53, 54, and 202 to 205, and fragments thereof; or wherein said mutation is located within a gene encoding a polypeptide having at least 80% identity to a sequence selected from the group consisting of SEQ ID NOs: 73, 83, 84, 87, 88, 89, 180, 181, 206, and 207; or wherein said tobacco plant comprises nicotine at a level between 0.2% and 0.6%, or between 1.0% and 3.0%.
Claim interpretation:
The claims recite “an ERF gene in a Nic1b locus” in any tobacco plant. As discussed previously in this Office Action, the term “Nic1b locus” is not fully defined. Moreover, tobacco plant encompasses all N. tabacum varieties, cultivars, or hybrids, and some other Nicotiana species. However, not all of those broadly recited plants comprise within their genome the entire complement of SEQ ID NO: 2. Therefore, the term “locus” is broadly interpreted as a corresponding chromosomal location in other N. tabacum varieties, cultivars, or hybrids, that TN90, and some other Nicotiana species. For example as discussed below, the N. tabacum cultivar “K326” has on its chromosome 7 part of the 5’ section of the instant SEQ ID NO: 2 (located on Chr7 on TN90) but not the 3’ section. In this sense, K326 could read on tobacco plant having part of the “Nic1b locus” deleted.

ADAMS discloses a tobacco plant or part thereof, in the genetic background of K326, (Example 10, [0326]) having at least a genetic modification in the Nic1 locus, wherein the tobacco plant is capable of producing leaves having a USDA grade index value of at least about 65% of the USDA grade index value of leaves of a control plant; wherein said tobacco plant is capable of producing leaves having a USDA grade index value of 50 or more, nicotine at a level below 25% of the nicotine level of a control plant or a nicotine level less than 2.0% or a level between 0.2% and 0.6%; or further comprises a mutation in the Nic2 locus (Claims 1-4, 13). 
In addition to the genetic modification at Nic1 and Nic2 loci, the genome of K326 tobacco plant also comprises deletions in the region corresponding to the nucleotide sequence of the ERF as set forth in the instant SEQ ID NO: 205, as shown in the sequence alignment below. Therefore, the (modified) K326 tobacco plant of ADAMS reads on the instantly claimed broad genus of tobacco plant comprising a mutation in an ERF in the “Nic1b” locus. Since as instantly disclosed, the region corresponding to SEQ ID NO: 205 is present from LA Burley 21, i.e. mutation is absent, this limitation recited in claim 18 is inherently satisfied.
ADAMS disclosed that tobacco plants disclosed therein are capable of producing leaves having a USDA grade index value selected from the group consisting of 55 or more, 60 or more, 65 or more, 70 or more, 75 or more, 80 or more, 85 or more, 90 or more, and 95 or more ([0058]).  ADAMS disclosed the tobacco plant from a variety selected from the group consisting of cigar tobacco, flue-cured tobacco, air-cured tobacco, dark fire-cured tobacco, Galpao tobacco, and Oriental tobacco; a population of 
  Regarding the further comprised mutations in the Nic2 ERFs, ADAMS disclosed modification of deleting the Nic2 locus which comprises the instantly recited ERFs (Example 2, [0303], and Example 6, e.g.).
Therefore, the claimed invention is anticipated by the prior art.



SEQ ID NO: 205 best hit in K326 Chr7


    PNG
    media_image1.png
    286
    787
    media_image1.png
    Greyscale


Its alignment with the instant SEQ ID NO; 205:


    PNG
    media_image2.png
    445
    690
    media_image2.png
    Greyscale



Response to Applicant’s Remarks:
The argument regarding SEQ ID NO: 48 is moot since the rejection has been modified to specifically address the ERF genes. As such, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The copending claims differ from the instant claims only in the recitation of “Nic1b” locus versus the instantly recited “Nic1b-ERF locus”. As discussed above, the “Nic1b-ERF locus” is so broad to encompass not only the ERF coding sequences but also other genetic components at or near the genomic region where the ERF coding sequences are located. In such a sense, the  “Nic1b locus” and “Nic1b-ERF locus” are deemed not patentably distinct from each other. Therefore, the claimed tobacco plant, plant part thereof or products thereof, comprising a mutation in the  “Nic1b locus” or “Nic1b-ERF locus” are deemed not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663